 


110 HR 3212 IH: To provide certain personnel management requirements for the Transportation Security Administration, and for other purposes.
U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3212 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2007 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide certain personnel management requirements for the Transportation Security Administration, and for other purposes. 
 
 
1.Transportation Security Administration Personnel Management 
(a)Elimination of Certain Personnel Management AuthoritiesEffective 90 days after the date of the enactment of this Act—
(1)section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is repealed and any authority of the Secretary of Homeland Security derived from such section 111(d) shall terminate;
(2)any personnel management system, to the extent established or modified pursuant to such section 111(d) (including by the Secretary through the exercise of any authority derived from such section 111(d)) shall terminate; and
(3)the Secretary shall ensure that all TSA employees are subject to the same personnel management system as described in subsection (e)(1) or (e)(2).
(b)Establishment of Certain Uniformity Requirements
(1)System under subsection (e)(1)The Secretary shall, with respect to any personnel management system described in subsection (e)(1), take any measures which may be necessary to provide for the uniform treatment of all TSA employees under such system.
(2)System under subsection (e)(1)Section 9701(b) of title 5, United States Code, is amended—
(A)by striking and at the end of paragraph (4);
(B)by striking the period at the end of paragraph (5) and inserting ; and; and
(C)by adding at the end the following new paragraph:

(6)provide for the uniform treatment of all TSA employees (as defined in section 408(d) of the Implementing the 9/11 Commission Recommendations Act of 2007)..
(3)Effective date
(A)Provisions relating to a system under subsection (e)(1)Any measures necessary to carry out paragraph (1) shall take effect 90 days after the date of the enactment of this Act.
(B)Provisions relating to a system under subsection (e)(2)Any measures necessary to carry out the amendments made by paragraph (2) shall take effect 90 days after the date of the enactment of this Act or, if later, the commencement date of the system involved.
(c)Report to Congress
(1)Report requiredNot later than 6 months after the date of the enactment of this Act, the Government Accountability Office shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
(A)the pay system that applies with respect to TSA employees as of the date of the enactment of this Act; and
(B)any changes to such system which would be made under any regulations which have been prescribed under chapter 97 of title 5, United States Code.
(2)Matters for inclusionThe report required under paragraph (1) shall include—
(A)a brief description of each pay system described in paragraphs (1)(A) and (1)(B), respectively;
(B)a comparison of the relative advantages and disadvantages of each of those pay systems; and
(C)such other matters as the Government Accountability Office considers appropriate.
(d)TSA Employee DefinedIn this section, the term TSA employee means an individual who holds—
(1)any position which was transferred (or the incumbent of which was transferred) from the Transportation Security Administration of the Department of Transportation to the Department of Homeland Security by section 403 of the Homeland Security Act of 2002 (6 U.S.C. 203); or
(2)any other position within the Department of Homeland Security the duties and responsibilities of which include carrying out one or more of the functions that were transferred from the Transportation Security Administration of the Department of Transportation to the Secretary by such section.
(e)Personnel Management System DescribedA personnel management system described in this subsection is—
(1)any personnel management system, to the extent that it applies with respect to any TSA employees by virtue of section 114(n) of title 49, United States Code; and
(2)any human resources management system, established under chapter 97 of title 5, United States Code. 
 
